Citation Nr: 1029616	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  04-11 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a low back disorder as 
secondary to the service-connected disabilities of the left knee.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Demetrios G. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from January 1963 to July 1966.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO), in Boston, Massachusetts, 
which denied the above claim.

In February 2007, the Veteran presented personal testimony at a 
hearing over which the undersigned Veterans Law Judge presided in 
Washington, DC.  A transcript of the hearing has been associated 
with the Veteran's claims file.

This matter was previously before the Board in April 2007 at 
which time the Board, in pertinent part, denied the Veteran's 
claim of service connection for a low back disorder as secondary 
to the service-connected disabilities of the left knee.

The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  Pursuant to the 
filing of a Joint Motion For Partial Remand by the Veteran and VA 
in May 2008, the Court, in an Order also dated in May 2008, 
vacated the Board's April 2007 decision to the extent that it 
denied the Veteran's claim of service connection for a low back 
disorder as secondary to the service-connected disabilities of 
the left knee.  The case was then remanded by the Board in 
September 2008.  It is now returned to the Board for appellate 
review.

The Board notes that in a letter dated in July 2010, the 
Veteran's representative submitted correspondence titled Argument 
For Remand on behalf of the Veteran.  The representative, 
however, listed the issues before the Board as entitlement to 
service connection for diverticulosis and residuals of colon 
polypectomy, degenerative arthritis of the cervical, thoracic, 
and lumbar spine; and entitlement to an increased rating for 
neuritis of the ulnar nerve, and residuals of a fractured elbow.  
It appears that the Veteran's representative was referring to 
issues pertaining to a different Veteran, as the foregoing have 
never been raised by the Veteran or been adjudicated in the first 
instance by the RO.  As such, the Argument For Remand pursuant to 
this correspondence need not be addressed further.


FINDING OF FACT

A low back disorder is not manifested as a result of the 
Veteran's period of active service, is not the result of a 
service-connected disease or injury, and was not manifested to a 
compensable degree within any applicable presumptive period.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have 
not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that the claimant is to provide; and (3) that VA will attempt to 
obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005). 
 In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court (Supreme Court) held that the blanket presumption 
of prejudicial error in all cases imposed an unreasonable 
evidentiary burden upon VA.  Rather, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant. 

By letter dated in April 2003 and in various correspondence sent 
by VA since then, the Veteran was notified of the evidence not of 
record that was necessary to substantiate his claims.  He was 
told what information that he needed to provide, and what 
information and evidence that VA would attempt to obtain.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  The Veteran was 
also provided with the requisite notice requirements with to 
Dingess.  Additionally, the Veteran is represented by an attorney 
who has demonstrated by numerous submitted arguments that he is 
aware of the information and evidence necessary to substantiate 
the claim of service connection for a back disability.

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service, VA, and private medical 
treatment records have been obtained.  There is no indication of 
any additional, relevant records that the RO failed to obtain.  
The Veteran has been medically evaluated and a medical opinion 
has been obtained.  In sum, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled and no further action is necessary under the mandates 
of the VCAA. 

Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).

In order to prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2009).

Service connection for arthritis may be established based upon a 
legal "presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  In addition, service 
connection may be granted for any disease diagnosed after service 
when all the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a) (2009); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.

The Veteran's service treatment records are silent as to any 
treatment for or complaints of a back injury during service.  His 
enlistment and separation examination reports, dated January 1963 
and June 1966, respectively, indicate a normal spine.  

The Veteran submitted emergency room records from a private 
hospital dated May 1975, indicating that he was treated for low 
back pain.  The records note that the Veteran had sacral spine 
tenderness after lifting heavy timber, and provided a diagnosis 
of a sprained back.  X-rays performed on the same date indicate a 
normal lumbar spine.

VA outpatient treatment record dated from May 2000 through 
November 2002 show that in February 2002, it was indicated that a 
previous magnetic resonance imaging (MRI) study had shown a 
significant old medial meniscus pathology so there was a 
possibility that the old injury may have caused the knee to give 
out and cause the injury to the lower back.  A VA record dated in 
March 2002 shows reports of chronic back pain secondary to an 
injury in 1976.  A second March 2002 follow-up note indicates 
that a computed tomography (CT) scan showed no significant disc 
disease.  The physician opined that there may be some lumbosacral 
strain as a component to the Veteran's pain.  An April 2002 
treatment note indicates reports of central low back pain that 
generated some soreness into the sides.  The Veteran reported an 
onset of his back pain following a 1976 injury when his back gave 
out subsequent to a knee injury.  Physical examination revealed 
the Veteran's posture was characterized by a forward head and 
rounded shoulders.  He  had deficiencies in range of motion, 
posture, joint mobility, and muscular tension.

A March 2002 CT scan of the lumbar spine reveals a mild uniform 
bulge of disc material at L4-5 with no herniation.  At the L5-S1 
level, there was some degeneration of the nucleus pulpous, but 
there was no protrusion of the disc material.  There was some 
evidence of degenerative arthritis involving the facets at L4-5 
but the facets were otherwise normal.

A May 2003 VA examination report indicates that the Veteran 
asserted that his low back disorder was secondary to his left 
knee disability, and reported that he also hurt his back in 1975 
while lifting some construction material.  He indicated that the 
symptoms associated with his low back disorder had increased in 
severity.  The diagnosis was lumbar pain and scoliosis of the 
lumbar spine.  The examiner opined that the Veteran's back 
disorder was more likely than not related to multiple etiologies, 
including scoliotic asymmetry and upper body tilt towards the 
right, work history and normal arthritic development consistent 
with age.  The examiner also stated that the reported back injury 
from his knee giving out may have contributed to development of 
facet arthropathy.  

During his February 2007 hearing before the undersigned Veterans 
Law Judge, the Veteran reported injuring his back when his knee 
buckled in 1975.  He testified that he reported how his injury 
occurred when he was subsequently treated in the emergency room.  
He also reported experiencing back spasms frequently and having 
pain that is constant but at different levels.  He also indicated 
that he took medication to relieve his pain.

A VA examination report dated in May 2009 shows that the Veteran 
reported injuring his left knee during his period of active 
service, and that his low back disorder was first manifested in 
the mid-1970's when working for a construction company.   
Following examination of the Veteran, the diagnosis was chronic 
low back pain secondary to lumbar strain/mild degenerative disc 
disease or musculoskeletal etiology.  The examiner opined that 
there was no evidence in the Veteran's claims file, to include 
the service treatment records, that any of his claimed low back 
disorder was manifested in service.  The examiner explained that 
there were no related symptoms in service, and there was a known 
work related back injury in May 1975, over nine years following 
service.  The examiner also opined that the current disorder was 
not caused by, aggravated, or permanently worsened by his 
service-connected left knee disability, beyond its natural course 
after the 1975 back injury and aging.  The examiner added that 
given the nature of the disorder, the low back pain secondary to 
the degenerative disc disease most likely would have happened and 
worsened with time (given the 1975 injury coupled with aging) 
even without military service.  The examiner concluded that the 
current claimed symptoms of low back pain secondary to mild 
degenerative disc disease was entirely unrelated to service.

In light of the foregoing evidence of record, the Board finds 
that there is no competent medical evidence of record that 
relates the current low back disorder to any event, injury, or 
disease in service.  The evidence of record is completely 
negative for a diagnosis of a low back disorder during the 
Veteran's period of active service.  The medical evidence of 
record does not show manifestation of a low back disorder until 
the work-related injury in May 1975, approximately nine years 
following separation from service.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

Further, there is no indication that the Veteran had a diagnosis 
of arthritis of the low back which had become manifested to a 
compensable degree during the first year following his separation 
from service.  Accordingly, entitlement to service connection on 
a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 
3.309 (2009).

The competent medical evidence of record has also not shown that 
the Veteran currently has a low back disorder which is 
etiologically or causally associated with any service-connected 
disability.  The Board has considered the May 2003 VA examination 
report in which the examiner noted that the Veteran's low back 
disability was more likely related to his scoliotic asymmetry and 
upper body tilt towards the right, his work history, and normal 
arthritic development consistent with age.  Additionally, the 
Board recognizes that a VA physician has stated that there was a 
possibility that the old knee injury may have caused the knee to 
give out and cause injury to the low back and another VA 
physician stated that a reported back injury from his knee giving 
out may have contributed to his current low back disorder.  

While the conclusions of a physician are medical conclusions that 
the Board cannot ignore or disregard, see Willis v. Derwinski, 1 
Vet. App. 66 (1991), the Board is free to assess medical evidence 
and is not compelled to accept a physician's opinion.  See Wilson 
v. Derwinski, 2 Vet. App. 614 (1992).  Thus, although on initial 
review the statements of the VA physicians appear to support the 
Veteran's claim, a close reading shows that they do not.  The 
opinions are both equivocal and speculative and, at most, do 
little more than propose that it is possible the Veteran's 
currently diagnosed back disorder is related to his service-
connected knee disabilities.  In fact, the evidence tends shows 
that the Veteran first injured his back in 1975 while lifting 
heavy timber.  The speculative nature of the VA opinions of 
record is not legally sufficient to establish service connection.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  As such, 
the foregoing opinions fall short of the level of certainty 
necessary for the Board to service connect the Veteran for back 
disorder.

The Board finds probative the May 2009 opinion of the VA examiner 
that stated that the Veteran's current low back disorder was not 
related to service; was not caused by, aggravated, or permanently 
worsened his service-connected left knee disability; and most 
likely would have happened and worsened with time even without 
service.  This opinion is considered probative as it was 
definitive, based upon a complete review of the Veteran's entire 
claims file, and supported by detailed rationale.  Accordingly, 
the opinion is found to carry significant weight.  Among the 
factors for assessing the probative value of a medical opinion 
are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).  Moreover, the Veteran has not 
provided any competent medical evidence to rebut the opinion 
against the claim or otherwise diminish its probative weight.  
See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Board recognizes the Veteran's contentions that he has had 
continuous symptoms related to his active service.  When a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

To the extent that the Veteran is able to observe continuity of 
symptoms associated with his low back disorder, his opinion is 
outweighed by the competent medical evidence.  Simply stated, the 
Veteran's service treatment records (containing no competent 
medical evidence of a low back disorder) and post-service 
treatment records (showing no complaints, symptoms, findings or 
diagnoses associated with a low back disorder until May 1975, and 
no competent medical evidence linking the asserted disorders to 
the Veteran's service or to a service-connected disability) 
outweigh the Veteran's contentions.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board 
is sympathetic to the Veteran's claim, and he is certainly 
competent to describe that which he experienced, any contentions 
by the Veteran that he has a current low back disorder that is 
related to active service or to a service-connected disability 
are not competent.  There is no indication that he possesses the 
requisite medical knowledge or education to render a probative 
opinion involving medical diagnosis or medical causation.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Accordingly, the evidence of record does not show that the 
Veteran's service-connected residuals of a left knee injury 
caused or aggravated the Veteran's low back disorder.  
Additionally, there is no evidence showing that he has a low back 
disorder which is directly related to service.  Thus, the 
preponderance of the evidence is against the claim of entitlement 
to service connection for a low back 
disorder as secondary to the service-connected disabilities of 
the left knee.

As there is not an approximate balance of positive and negative 
evidence regarding the merits of the Veteran's claim that would 
give rise to a reasonable doubt in his favor, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 54-56.

ORDER

Service connection for a low back disorder as secondary to the 
service-connected disabilities of the left knee is denied.


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


